DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to amendment filed on 11/08/2022. Claims 5-6, 12-13, and 19-20 were canceled before. Claims 1-4, 7-11, 14-18, and 21-22 have been examined and are pending in this application.
Response to Arguments
Applicant’s arguments with respect to claims 1-4, 7-11, 14-18, and 21-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
A new reference (Wang et al. US 2020/0183886) is cited in this Office Action necessitated by the amendment.
In view of the new reference, independent claims 1, 8, and 15 are not in a condition for allowance. Claims depending therefrom, either directly or indirectly, are also not in a condition for allowance.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-10, and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Ouren et al. US 2004/0215911 (“Ouren”) in view of Nayak US 8,706,971 (“Nayak”) and in further view of Wang et al. US 2020/0183886 (“Wang”).
As per independent claim 1, Ouren teaches A computer-implemented method (A method is provided for allocated memory and a persistent indicator associated with the allocated memory to determine whether to preserve the content of the allocated memory during an IPL (initial program load) based on the persistent indicator, para 0007) comprising:
designating, by a processor, a portion of processor memory as recoverable application memory (Ouren discloses a main memory connected directly to a processor. [0016]. The main memory comprises a memory map that includes an entry for every memory allocation in the main memory. The entries include a persistent flag field that can be set which indicates whether the associated memory allocation is to persist across a memory-preserving IPL. [0047][0052] Therefore, the memory allocations designated with the persistent flag field comprise recoverable application memory), the portion comprising a proper subset that is accessible by both system code and user application code (Only the memory allocations designated with the flag are preserved across an IPL, non-designated allocations are not preserved, thereby being a proper subset in the main memory. [0007]. The main memory can utilize an operating system to control primary operations (system code) as well as being accessed by a client via instructions (user application code) [0020][0028]);
establishing, by the processor, a portion of the recoverable application memory as recoverable user cache (Main memory allocations that are designated to persist across a memory preserving IPL can be used to store client data that should be preserved across IPL’s (i.e. a recoverable user cache) [0028][0024]);
accessing, by the processor, the recoverable user cache following an unplanned initial program load (“IPL”), wherein data in the recoverable user cache persists following the unplanned IPL (Memory allocations that are associated with a persistent flag are preserved during a memory preserving IPL [0007][0056]. An IPL can be a result of an error that is occurred which causes re-IPL to be performed (i.e. an unplanned IPL) [0005]. The data can then be read utilizing the processor [0028]).
Ouren discloses all of the claimed limitations from above, but does not explicitly teach “changing recoverable user cache attributes which comprises changing a size of the recoverable cache through a recycle operation by linking the recoverable user cache to a new recoverable user cache for a period of time”.
However, in an analogous art in the same field of endeavor, Nayak teaches changing recoverable user cache attributes which comprises changing a size of the recoverable user cache through a recycle operation by linking the recoverable user cache to a new recoverable user cache for a period of time (Nayak teaches a caching system for caching data blocks and storage devices for storing blocks. Cache memory 225 may maintain recycle queue 1415 for performing a recycle operation. Data blocks and their associated metadata are copied from cache 225 and transferred to recycle queue 1415. Then, the block and metadata are deleted from their original source in the cache memory. Copying data and metadata to the recycle queue 1415 establishes the recycle queue as a secondary cache. See (Col. 26 lines 1-7 and FIG. 14). Furthermore, new writes comprising new data blocks are stored in cache memory 225, col 26 lines 22-26. Accordingly, a size of the cache is changed through a recycling operation).
Given the teaching of Nayak, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the scope of the invention of Ouren with “changing recoverable user cache attributes which comprises changing a size of the recoverable user cache through a recycle operation by linking the recoverable user cache to a new recoverable user cache for a period of time”. The motivation would be that greater storage savings are realized, col 4 line 16 of Nayak.
Ouren in combination with Nayak discloses all of the claimed limitations from above, but does not explicitly teach “wherein upon expiration of the period of time the recoverable user cache is deleted, wherein the period of time is restricted to be less than a maximum timeout for entries in the recoverable user cache, wherein a subsequent attempt to read the recoverable user cache triggers a delete of the recoverable user cache”.
However, in an analogous art in the same field of endeavor, Wang teaches wherein upon expiration of the period of time the recoverable user cache is deleted (A second data cache is generated based on cloning a first data cache, para 0077. The first data cache is deleted based on an expiration of a data cache interval exceeded by the first data cache, paras 0081-0082), wherein the period of time is restricted to be less than a maximum timeout for entries in the recoverable user cache (A data cache may have an associated expiration time interval representing a maximum targeted time period in which data might be lost due to an incident, para 0024), wherein a subsequent attempt to read the recoverable user cache triggers a delete of the recoverable user cache (Instructions to write data from the first data cache to a file system may be triggered based on a defined cache time interval passing at which time the data cache is deleted, paras 0045, 0081-0082).
Given the teaching of Wang, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the scope of invention of Ouren and Nayak with “wherein upon expiration of the period of time the recoverable user cache is deleted, wherein the period of time is restricted to be less than a maximum timeout for entries in the recoverable user cache, wherein a subsequent attempt to read the recoverable user cache triggers a delete of the recoverable user cache”. The motivation would be that the method is efficient for enabling consistent data staging while reducing any lag time or similar negative effects on user experience, para 0013 of Wang. 
As per dependent claim 2, Ouren in combination with Nayak and Wang discloses the method of claim 1. Ouren teaches wherein designating, by the processor, the portion of the processor memory as the recoverable application memory comprises providing, by the processor, an allocated piece of the recoverable application memory a unique token (FIG. 2 depicts that heap 140 includes control data 202, para 0042 and FIG. 2. The control data 202 includes client identifier 204 for each client 160 that has allocated memory, para 0043 and FIG. 2).
As per dependent claim 3, Ouren in combination with Nayak and Wang discloses the method of claim 2. Ouren teaches wherein a plurality of allocated pieces of the recoverable application memory are provided the same unique token (FIG. 2 depicts that heap 140 includes control data 202, para 0042 and FIG. 2. The control data 202 includes client identifier 204 for each client 160 that has allocated memory, para 0043 and FIG. 2. If a client 160 has a plurality of allocated memory, the same client identifier 204 would be included in each control data 202 for the client).
As per dependent claim 7, Ouren in combination with Nayak and Wang discloses the method of claim 1. Ouren may not explicitly disclose, but Nayak teaches further comprising populating the new recoverable user cache while the recoverable user cache still exists (Nayak teaches a caching system for caching data blocks and storage devices for storing blocks. Cache memory 225 may maintain recycle queue 1415 for performing a recycle operation. Data blocks and their associated metadata are copied from cache 225 and transferred to recycle queue 1415. Then, the block and metadata are deleted from their original source in the cache memory. Copying data and metadata to the recycle queue 1415 establishes the recycle queue as a secondary cache. See (Col. 26 lines 1-7 and FIG. 14). Furthermore, new writes comprising new data blocks are stored in cache memory 225, col 26 lines 22-26).
The same motivation that was utilized for combining Ouren and Nayak as set forth in claim 1 is equally applicable to claim 7.
As per claims 8-10 and 14, these claims are respectively rejected based on arguments provided above for similar rejected claims 1-3 and 7. For processor and memory see FIG. 1 of Ouren.
As per claims 15-17, these claims are respectively rejected based on arguments provided above for similar rejected claims 1-3. For computer program product on a computer readable medium, see para [0037] of Ouren.
Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ouren in view of Nayak and in further view of Wang and in further view of Nair et al. US 2015/0363125 (“Nair”).
As per dependent claim 4, Ouren in combination with Nayak and Wang discloses the method of claim 1. Ouren teaches wherein establishing, by the processor, the portion of the recoverable application memory as recoverable user cache comprises attaching the recoverable user cache to a cache control area (Ouren discloses that the memory allocations blocks are linked to a memory map that is associated with a persistent heap manager that updates allocations (cache control area) [0047][0052]).
Ouren, Nayak, and Wang may not explicitly disclose, but in an analogous art in the same field of endeavor, Nair teaches and returning a cache token for the cache when the recoverable application memory is found (Nair teaches a copy- offload operation in which data is copied from a source data container to a destination data container. When an offload read request is sent to retrieve the source data container, a token is returned to a client in response to the read request representing this data. See [0011] and Claim 1).
Given the teaching of Nair, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the scope of the invention of Ouren, Nayak, and Wang with “and returning a cache token for the cache when the recoverable application memory is found”. The motivation would be that the method and system prevents data loss when a power failure occurs, para 0005 of Nair. 
As per claims 11 and 18, these claims are rejected based on arguments provided above for similar rejected claim 4.
Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Ouren in view of Nayak and in further view of Wang and in further view of Rivers US 2005/0044317 (“Rivers”).
As per dependent claim 21, Ouren in combination with Nayak and Wang discloses the method of claim 1. Ouren, Nayak, and Wang may not explicitly disclose, but in an analogous art in the same field of endeavor, Rivers teaches wherein a miss in the new recoverable user cache results in a read from the recoverable user cache (FIG. 3 illustrates a cache memory 100. Data is stored in a holding cache (HC) 106 (mapped to the user cache) and a holding buffer 108 (mapped to the new user cache). A N-CAM (content addressable memory) 102 is associated with HC 108 and an I-CAM 104 is associated with the HB 018, para 0025 and FIG. 3. If a tag is not found in the I-CAM 104, i.e., a miss, then the N-CAM 102 is searched. If the tag is found in the N-CAM 102, data is output from the HC 106, para 0028).
Given the teaching of Rivers, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the scope of the invention of Ouren, Nayak, and Wang with “wherein a miss in the new recoverable user cache results in a read from the recoverable user cache”. The motivation would be that the method and system provided reduces cache memory power consumption, para 0011 of Rivers.
As per dependent claim 22, Ouren in combination with Nayak and Wang discloses the method of claim 1. Ouren, Nayak, and Wang may not explicitly disclose, but in an analogous art in the same field of endeavor, Rivers teaches wherein a hit in the new recoverable user cache results in a hit for a read request (FIG. 3 illustrates a cache memory 100. Data is stored in a holding cache (HC) 106 (mapped to the user cache) and a holding buffer 108 (mapped to the new user cache). A N-CAM (content addressable memory) 102 is associated with HC 108 and an I-CAM 104 is associated with the HB 018, para 0025 and FIG. 3. The I-CAM 104 is searched for a tag, and if the tag is found in the I-CAM 104, i.e., a hit, data is output from the corresponding location in the HB 108, para 0028).
Given the teaching of Rivers, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the scope of the invention of Ouren, Nayak, and Wang with “wherein a hit in the new recoverable user cache results in a hit for a read request”. The motivation would be that the method and system provided reduces cache memory power consumption, para 0011 of Rivers.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZUBAIR AHMED whose telephone number is (571)272-1655. The examiner can normally be reached 7:30AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID X YI can be reached on (571) 270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZUBAIR AHMED/Examiner, Art Unit 2132                                                                                                                                                                                                        
/DAVID YI/Supervisory Patent Examiner, Art Unit 2132